Citation Nr: 9903695	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

United States War Department and Department of the Army 
documents show that the veteran had active service with the 
Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, from August 1946 to May 
1949, and document the veteran's service as a member of an 
organized guerrilla force from June 1945 through August 1945.

This appeal arises from a January 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
veteran's application for nonservice-connected pension 
benefits on the basis that his service as a Philippine Scout 
and guerrilla could not be deemed qualifying active service 
for the purpose of nonservice-connected disability pension 
payments.


FINDING OF FACT

The veteran had active service with the Philippine Scouts 
under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945, from August 1946 to May 1949, and was a member 
of an organized guerrilla force from June 1945 through August 
1945.


CONCLUSION OF LAW

The veteran does not have active military service entitling 
him to the payment of nonservice-connected pension benefits 
under Title 38 U.S.C., Chapter 15.  38 U.S.C.A. § 107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.9 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested nonservice-connected pension 
benefits based on his service during and after World War II 
in an organized guerrilla force and with the Philippine 
Scouts.  Nonservice-connected disability pension benefits are 
payable under the provisions of Chapter 15 of Title 38, U. S. 
Code.

The veteran's service records and subsequent certifications 
by the United States War Department, Defense Department and 
Department of the Army indicate that the veteran served as a 
guerrilla in "K" Company, 3d Battalion, of "Saber" Force 
from June 1945 through September 1945; and that he 
subsequently enlisted in the "New" Philippine Scouts, 
serving actively from August 1946 to May 1949.

Under applicable law, service in organized guerrilla forces 
in the Commonwealth of the Philippines prior to July 1, 1946, 
"shall not be deemed to have been active military, naval, or 
air service . . . except [for] benefits under -- . . . . 
chapters 11, 13 
. . . and 23 of [Title 38, U. S. Code]."  See 38 U.S.C.A. 
§ 107(a).  Similarly, service in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 
1945 is not deemed active service, except for the purposes of 
chapters 11 and 13 of Title 38.  See 38 U.S.C.A. § 107(b).  
All enlistments in the Philippine Scouts during the period 
October 6, 1945 and June 30, 1947, inclusive, were under the 
provisions of section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945.  See 38 C.F.R. § 3.8(b).

Since the veteran's application is for nonservice-connected 
disability pension benefits administered under chapter 15 of 
Title 38, his service in an organized guerrilla force and 
with the New Philippine Scouts is not qualifying active 
service.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  In Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the United States Court of 
Veterans Appeals held that in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Accordingly, the 
veteran's appeal is dismissed on this basis.


ORDER

The veteran's appeal of his claim for nonservice-connected 
disability pension benefits is dismissed for lack of 
entitlement under the law.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

